Title: John Vaughan to Thomas Jefferson, 2 June 1817
From: Vaughan, John
To: Jefferson, Thomas


          
            
              D sir
              Philad.
June 2. 1817
            
            By the Hamlet; Pearson, I have Sent a box & enclosed bill of Lading to Gibson & Jefferson—It contains a Agricultural books from France—
            I have this day recieved 400 from M Patrick Gibson of Richmond on your acco. & subject to your orders—
            We commence printing our Volume in a few days. Vol 1. of a new series—should you be inclind to faver us with any Communication, it would be highly acceptable to us, & should be here in three or four Weeks—perhaps later would do—
            
              I remain Yours Sincerly
              Jn Vaughan
            
          
          
            Would it be agreeable to you that I should in Your name  subscribe for one or More Copies of the Volume—The sale is limited & we find it difficult to get a printer to undertake it, unless the members exert themselves to procure subscribers, & that must generally be amongst themselves
          
        